Case 1:19-cv-00126-CFC-SRF Document 5 Filed 02/26/19 Page 1 of 21 PageID #: 63



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

ALLERGAN USA, INC. and            )
ALLERGAN INDUSTRIE SAS,           )
                                  )
                Plaintiffs,       )
                                  )                   C.A. No. 19-126 (CFC)
          v.                      )
                                  )                   JURY TRIAL DEMANDED
PROLLENIUM US INC. and PROLLENIUM )
MEDICAL TECHNOLOGIES INC.,        )
                                  )
                Defendants.       )

                                   AMENDED COMPLAINT

       Plaintiffs Allergan USA, Inc. and Allergan Industrie SAS (collectively, “Allergan” or

“Plaintiffs”), for their amended complaint against Defendants Prollenium US Inc. (“PUS”) and

Prollenium Medical Technologies, Inc. (“PMT”) (PUS and PMT collectively “Prollenium”),

hereby allege as follows and demand a jury trial on all issues so triable.

                                  NATURE OF THE ACTION

       1.      This is an action for infringement of United States Patent Nos. 8,450,475 (“the

’475 patent”), 8,357,795 (“the ’795 patent”), 8,822,676 (“the ’676 patent”), 9,089,519 (“the ’519

patent”), 9,238,013 (“the ’013 patent”), and 9,358,322 (“the ’322 patent”), which arises under the

Patent Laws of the United States, Title 35, United States Code, §§ 100 et seq., including

35 U.S.C. §§ 271 and 281.

                                            PARTIES

       2.      Allergan USA, Inc. is a corporation organized and existing under the laws of the

State of Delaware, with a place of business at 5 Giralda Farms, Madison, New Jersey 07940.

       3.      Allergan Industrie SAS is a company incorporated in France, with a principal

place of business at Route de Promery, 254 ZA Pre Mairy, 74370 Pringy, France.
Case 1:19-cv-00126-CFC-SRF Document 5 Filed 02/26/19 Page 2 of 21 PageID #: 64



        4.      On information and belief, Prollenium US Inc. is a corporation organized and

existing under the laws of the State of Delaware, with a principal place of business at

9121 Anson Way, Suite 200, Raleigh, North Carolina 27615.

        5.      On information and belief, Prollenium Medical Technologies Inc. is a corporation

organized and existing under the laws of Canada, with a principal place of business at

138 Industrial Parkway N, Aurora, Ontario Canada.

        6.      On information and belief, Prollenium US Inc. is a subsidiary of Prollenium

Medical Technologies Inc.

                                 JURISDICTION AND VENUE

        7.      This Court has subject matter jurisdiction over the action under 28 U.S.C. §§ 1331

and 1338(a) because the action concerns a federal question arising under patent laws of the

United States including 35 U.S.C. §§ 271 and 281.

        8.      On information and belief, this Court has jurisdiction over Prollenium.            On

information and belief, PUS is a corporation organized and existing under the laws of the State

of Delaware, with a principal place of business in Raleigh, North Carolina. On information and

belief, PMT is a foreign corporation organized and existing under the laws of Canada.

        9.      On information and belief, Prollenium has placed infringing products into the

stream of commerce by manufacturing, shipping, importing, offering for sale and/or selling those

products in this judicial district and/or knowing that such products would be manufactured,

imported and/or shipped into this judicial district to be offered for sale and/or sold in this judicial

district.

        10.     On information and belief, Prollenium has made, used, sold, offered to sell, and/or

imported into this judicial district products that infringe the ’475, ’795, ’676, ’519, ’013, and

’322 Patents in this district.


                                                  2
Case 1:19-cv-00126-CFC-SRF Document 5 Filed 02/26/19 Page 3 of 21 PageID #: 65



       11.     On information and belief, venue is proper in this judicial district under 28 U.S.C.

§§ 1391(b) and (c) and 1400(b).

                                        BACKGROUND

                                       The Patents-In-Suit

       12.     The ’475 Patent, titled “Hyaluronic Acid-Based Gels Including Lidocaine,” duly

and legally issued by the United States Patent & Trademark Office to inventor Pierre F. Lebreton

on May 28, 2013. A true and correct copy of the ’475 Patent is attached to this complaint as

Exhibit A.

       13.     The ’475 Patent is assigned to Allergan Industrie SAS.

       14.     Allergan Industrie SAS, as assignee, owns the entire right, title, and interest in the

’475 Patent.

       15.     Allergan USA, Inc. is the exclusive licensee of the ’475 Patent.

       16.     The ’795 Patent, titled “Hyaluronic Acid-Based Gels Including Lidocaine,” duly

and legally issued by the United States Patent & Trademark Office to inventor Pierre F. Lebreton

on January 22, 2013. A true and correct copy of the ’795 Patent is attached to this complaint as

Exhibit B.

       17.     The ’795 Patent is assigned to Allergan Industrie SAS.

       18.     Allergan Industrie SAS, as assignee, owns the entire right, title, and interest in the

’795 Patent.

       19.     Allergan USA, Inc. is the exclusive licensee of the ’795 Patent.

       20.     The ’676 Patent, titled “Hyaluronic Acid-Based Gels Including Lidocaine,” duly

and legally issued by the United States Patent & Trademark Office to inventor Pierre F. Lebreton

on September 2, 2014. A true and correct copy of the ’676 Patent is attached to this complaint as

Exhibit C.


                                                 3
Case 1:19-cv-00126-CFC-SRF Document 5 Filed 02/26/19 Page 4 of 21 PageID #: 66



       21.     The ’676 Patent is assigned to Allergan Industrie SAS.

       22.     Allergan Industrie SAS, as assignee, owns the entire right, title, and interest in the

’676 Patent.

       23.     Allergan USA, Inc. is the exclusive licensee of the ’676 Patent.

       24.     The ’519 Patent, titled “Hyaluronic Acid-Based Gels Including Lidocaine,” duly

and legally issued by the United States Patent & Trademark Office to inventor Pierre F. Lebreton

on July 28, 2015. A true and correct copy of the ’519 Patent is attached to this complaint as

Exhibit D.

       25.     The ’519 Patent is assigned to Allergan Industrie SAS.

       26.     Allergan Industrie SAS, as assignee, owns the entire right, title, and interest in the

’519 Patent.

       27.     Allergan USA, Inc. is the exclusive licensee of the ’519 Patent.

       28.     The ’013 Patent, titled “Hyaluronic Acid-Based Gels Including Lidocaine,” duly

and legally issued by the United States Patent & Trademark Office to inventor Pierre F. Lebreton

on January 19, 2016. A true and correct copy of the ’013 Patent is attached to this complaint as

Exhibit E.

       29.     The ’013 Patent is assigned to Allergan Industrie SAS.

       30.     Allergan Industrie SAS, as assignee, owns the entire right, title, and interest in the

’013 Patent.

       31.     Allergan USA, Inc. is the exclusive licensee of the ’013 Patent.

       32.     The ’322 Patent titled “Hyaluronic Acid-Based Gels Including Lidocaine,” duly

and legally issued by the United States Patent & Trademark Office to inventor Pierre F. Lebreton




                                                 4
Case 1:19-cv-00126-CFC-SRF Document 5 Filed 02/26/19 Page 5 of 21 PageID #: 67



on June 7, 2016. A true and correct copy of the ’322 Patent is attached to this complaint as

Exhibit F.

       33.     The ’322 Patent is assigned to Allergan Industrie SAS.

       34.     Allergan Industrie SAS, as assignee, owns the entire right, title, and interest in the

’322 Patent.

       35.     Allergan USA, Inc. is the exclusive licensee of the ’322 Patent.

       36.     The ’475, ’795, ’676, ’519, ’013, and ’322 Patents are directed to dermal and

subdermal fillers based on hyaluronic acid and pharmaceutically acceptable salts thereof.

Dermal fillers are compositions that are injected into facial tissue to smooth wrinkles and folds,

especially around the nose and mouth.

       37.     Hyaluronic acid-based compositions are injected into patients. These injections

can cause discomfort. The use of therapeutic agents, such as anesthetic agents like lidocaine, to

mitigate the pain experience upon injection was desirable. However, prior hyaluronic acid-based

compositions that attempted to include lidocaine during the manufacturing process were

unsuccessful because they were prone to partial or almost complete degradation prior to

injection. The ’475, ’795, ’676, ’519, ’013, and ’322 Patents represent, among other things,

inventions of formulations for and methods of manufacturing hyaluronic acid-based

compositions that include lidocaine.

       38.     After the ’475 and ’795 Patent issued, a third-party named Teoxane S.A.

(“Teoxane”) asked the United States Patent & Trademark Office’s Patent Trial and Appeal

Board (“PTAB”) to review the patentability of the ’475 and ’795 Patents.             Teoxane filed

petitions for inter partes review, in which it sought the cancellation of claims 1-9 and 18-37 of

the ’475 and claims 1-11, 22, 26-38, 40 and 41 of the ’795 Patents on grounds that the claims




                                                 5
Case 1:19-cv-00126-CFC-SRF Document 5 Filed 02/26/19 Page 6 of 21 PageID #: 68



were allegedly unpatentable as anticipated or obvious. The PTAB denied the petitions, finding

that Teoxane had failed to show that there was a reasonable likelihood that it would prevail with

respect any of the challenged claims of the ’475 and ’795 Patents.

                        Allergan’s Hyaluronic Acid + Lidocaine Products

       39.       Allergan is a leading developer, manufacturer, and distributor of dermal filler

products in the United States.         Among those products are JUVEDÉRM® Ultra XC,

JUVEDÉRM® Ultra Plus XC, and JUVEDÉRM® VOLUMA® XC (together, “Allergan’s

JUVEDÉRM® Products”).

       40.       Allergan’s JUVEDÉRM® Products are injectable hyaluronic acid gels that

contain a small quantity of local anesthetic, lidocaine. Allergan’s JUVEDÉRM® Products

temporarily add volume to facial tissue and restore a smoother appearance to the face. The

lidocaine included in the gel improves the comfort of the injection. The effects of Allergan’s

JUVEDÉRM® Products last about 9 months to 1 year. Allergan’s JUVEDÉRM® Products were

approved by the U.S Food and Drug Administration to last up to one year from initial treatment.

Allergan’s JUVEDÉRM® Products account for more than $500 million of sales per year in the

United States.

       41.       Allergan       has       published       a       webpage        located       at

https://www.allergan.com/products/patents on which it gives notice to the public that its

JUVEDÉRM® Products are patented, and more particularly by patents that include the ’475,

’795, ’676, and ’519 Patents.

                            PROLLENIUM’S ACCUSED PRODUCTS

       42.       On information and belief, Prollenium makes, uses, sells, offers to sell, and/or

imports into the United States Revanesse® Versa+TM, a dermal filler.            (See Exhibit G,

Prollenium Press Release, dated Dec. 17, 2018, available at https://www.prnewswire.com/news-


                                                 6
Case 1:19-cv-00126-CFC-SRF Document 5 Filed 02/26/19 Page 7 of 21 PageID #: 69



releases/prollenium-us-announces-the-release-of-revanesse-versa--with-lidocaine-

300767213.html). On information and belief, Revanesse® Versa+TM is an injectable hyaluronic

acid gel that includes lidocaine, and is indicated for the correction of moderate to severe facial

wrinkles and folds. (See id.)

       43.     As used hereinafter, the phrase “Accused Products” shall mean Revanesse®

Versa+TM dermal filler products.

       44.     The Accused Products, and the method of making the Accused Products, satisfy

all of the elements of one or more of the claims of each of the ’475, ’795, ’676, ’519, ’013, and

’322 Patents. For example, the Accused Products infringe at least claims 1 and 34 of the ’475

Patent, claims 1 and 29 of the ’795 Patent, claims 1 and 2 of the ’676 Patent, claims 1 and 2 of

the ’519 Patent, claim 1 of the ’013 Patent, and claims 1 and 4 of the ’322 Patent.

       45.     The Accused Products infringe claim 1 of the ’475 Patent because, literally or

under the doctrine of equivalents, they include a stable, sterile soft tissue filler comprising a

hyaluronic acid (HA) component comprising HA crosslinked with 1,4-butanediol diglycidyl

ether (BDDE), and uncrosslinked HA, wherein the HA component comprises greater than about

10% uncrosslinked HA by volume; and lidocaine combined with said crosslinked HA

component.

       46.     The Accused Products infringe claim 34 of the ’475 Patent because, literally or

under the doctrine of equivalents, they include a stable, sterile soft tissue filler comprising: a

hyaluronic acid (HA) component comprising HA crosslinked with 1,4-butanediol diglycidyl

ether (BDDE), and uncrosslinked HA; and lidocaine at a concentration of about 0.3% by weight

of the soft tissue filler combined with said crosslinked HA component; wherein the soft tissue




                                                 7
Case 1:19-cv-00126-CFC-SRF Document 5 Filed 02/26/19 Page 8 of 21 PageID #: 70



filler is stable after heat sterilization at between about 120 degrees C. and about 130 degrees C.;

and wherein the soft tissue filler has a pH of about 7.

           47.   The Accused Products infringe claim 1 of the ’795 Patent because, literally or

under the doctrine of equivalents, they include a soft tissue filler composition comprising: a

hyaluronic acid (HA) component crosslinked with a crosslinking agent selected from the group

consisting of 1,4-butanediol diglycidyl ether (BDDE), 1,4-bis(2,3-epoxypropoxy)butane, 1,4-

bisglycidyloxybutane,      1,2-bis(2,3-epoxypropoxy)ethylene       and     1-(2,3-epoxypropyl)-2,3-

epoxycyclohexane, and 1,4-butanediol diglycidyl ether; wherein the HA is not crosslinked to a

non-HA biopolymer; and lidocaine combined with said crosslinked HA component; wherein the

lidocaine is freely released in vivo; and wherein the composition is sterile.

           48.   The Accused Products infringe claim 29 of the ’795 Patent because, literally or

under the doctrine of equivalents, they include a sterile composition comprising a crosslinked

hyaluronic acid (HA) at a concentration of about 22 mg/mL and lidocaine at a concentration of

about 0.2% to about 1% by weight, wherein the composition is stable during storage under

ambient conditions for at least 3 months.

           49.   The Accused Products infringe claim 1 of the ’676 Patent because, literally or

under the doctrine of equivalents, they include a dermal filler composition comprising hyaluronic

acid (HA) crosslinked with 1,4-butanediol diglycidyl ether (BDDE), and about 0.3% lidocaine

by weight, wherein the lidocaine is freely released in vivo, and wherein the composition is

sterile.

           50.   The Accused Products infringe claim 2 of the ’676 Patent because, literally or

under the doctrine of equivalents, they include a dermal filler composition comprising hyaluronic

acid (HA) crosslinked with 1,4-butanediol diglycidyl ether (BDDE), and about 0.3% lidocaine




                                                  8
Case 1:19-cv-00126-CFC-SRF Document 5 Filed 02/26/19 Page 9 of 21 PageID #: 71



by weight, wherein the lidocaine is freely released in vivo, wherein the composition is sterile,

wherein the composition further comprises free HA.

       51.     The Accused Products infringe claim 1 of the ’519 Patent because, literally or

under the doctrine of equivalents, they include a first sterile dermal filler composition comprising

hyaluronic acid crosslinked with 1,4-butanediol diglycidyl ether (BDDE), and about 0.3%

lidocaine by weight, wherein the first composition fills in facial lines and depressions

substantially the same as a second sterile dermal filler comprising hyaluronic acid crosslinked

with BDDE wherein the second composition does not include lidocaine but otherwise has the

same composition as the first composition.

       52.     The Accused Products infringe claim 2 of the ’519 Patent because, literally or

under the doctrine of equivalents, they include a first sterile dermal filler composition comprising

hyaluronic acid crosslinked with 1,4-butanediol diglycidyl ether (BDDE), and about 0.3%

lidocaine by weight, wherein the first composition fills in facial lines and depressions

substantially the same as a second sterile dermal filler comprising hyaluronic acid crosslinked

with BDDE wherein the second composition does not include lidocaine but otherwise has the

same composition as the first composition, wherein the lidocaine in the first composition is

freely released in vivo.

       53.     The Accused Products infringe claim 1 of the ’013 Patent because, literally or

under the doctrine of equivalents, they include dermal filler comprising: (a) a mixture comprising

particles of hyaluronic acid crosslinked with 1,4-butanediol diglycidyl ether, and free hyaluronic

acid; (b) about 0.3% by weight lidocaine combined with the mixture; wherein the dermal filler is

heat sterile and has a pH of about 7.




                                                 9
Case 1:19-cv-00126-CFC-SRF Document 5 Filed 02/26/19 Page 10 of 21 PageID #: 72



        54.     The Accused Products infringe claim 1 of the ’322 Patent because, literally or

 under the doctrine of equivalents, they include a soft tissue filler composition comprising a

 sterile, stable injectable gel comprising a mixture of soluble form hyaluronic acid (HA), particles

 of HA crosslinked with 1,4-butanediol diglycidyl ether (BDDE), and lidocaine in an amount

 effective to mitigate pain upon injection of the gel.

        55.     The Accused Products infringe claim 4 of the ’322 Patent because, literally or

 under the doctrine of equivalents, they include a soft tissue filler composition comprising a

 sterile, stable injectable gel comprising a mixture of soluble form hyaluronic acid (HA), particles

 of HA crosslinked with 1,4-butanediol diglycidyl ether (BDDE), and lidocaine in an amount

 effective to mitigate pain upon injection of the gel, wherein lidocaine is at a concentration of

 between about 0.1% and about 5% by weight of said composition.

        56.     In addition to the foregoing examples, the Accused Products infringe other claims

 of the ’475, ’795, ’676, ’519, ’013, and ’322 Patents.

        57.     On information and belief, PUS makes, uses, offers for sale, sells, and/or imports

 the Accused Products in the United States, including within this district, and/or imports the

 Accused Products into the United States.

        58.     On information and belief, PMT manufactures the Accused Products in Canada

 and acts in concert with and/or directs PUS regarding the manufacture, use, offer for sale, sale,

 and/or import of the Accused Products into the United States.

        59.     On information and belief, Prollenium was aware of Allergan’s JUVEDÉRM®

 Products that practice the ’475, ’795, ’676, ’519, ’013, and ’322 Patents at least as early as

 August 2016.      On information and belief, because Prollenium was aware of Allergan’s

 JUVEDÉRM® Products at least as early as August 2016, Prollenium was also aware of the ’475,




                                                  10
Case 1:19-cv-00126-CFC-SRF Document 5 Filed 02/26/19 Page 11 of 21 PageID #: 73



 ’795, ’676, and ’519 Patents as a result of, at least, patent marking, including marking on the

 webpage located at https://www.allergan.com/products/patents.

                                           COUNT I
                    (Infringement of the ’475 Patent Under 35 U.S.C. §271)

        60.     Allergan incorporates fully herein paragraphs 1 to 59 as set forth above.

        61.     Prollenium has been and is directly infringing the claims of the ’475 Patent,

 literally and/or under the doctrine of equivalents, by making, using, offering to sell and/or selling

 within the United States, and/or importing into the United States, the Accused Products.

        62.     On information and belief, Prollenium has induced, and continues to induce,

 infringement of the ’475 Patent by actively encouraging customers or healthcare providers to use

 the Accused Products in the United States with knowledge that such use would infringe the ’475

 Patent. On information and belief, those customers or healthcare providers in fact infringe the

 ’475 Patent by using the Accused Products in the United States. Prollenium has engaged in

 those activities with knowledge of the ’475 Patent and specific intent to infringe that patent.

        63.     Prollenium does not have a license to practice the subject matter claimed by the

 ’475 Patent. Prollenium does not have any other authority to practice the subject matter claimed

 by the ’475 Patent.

        64.     Upon information and belief, Prollenium has been aware of the ’475 Patent at all

 relevant times. Upon information and belief, Prollenium has been aware of the ’475 Patent since

 at least December 17, 2018.

        65.     Upon information and belief, Prollenium has willfully infringed the ’475 Patent.

 Prollenium’s willful infringement of the ’475 Patent renders this an exceptional case pursuant to

 35 U.S.C. § 285.




                                                  11
Case 1:19-cv-00126-CFC-SRF Document 5 Filed 02/26/19 Page 12 of 21 PageID #: 74



        66.     As a result of Prollenium’s infringement of the ’475 Patent, Allergan has suffered

 and will continue to suffer damage including but not limited to monetary damages. Allergan is

 entitled to recover from Prollenium the damages adequate to compensate for such infringement,

 which have yet to be determined.

        67.     Prollenium’s acts of infringement have caused and will continue to cause

 irreparable harm to Allergan unless and until enjoined by this Court. The remedies available at

 law to Allergan are inadequate to address the injuries that Allergan has suffered and will

 continue to suffer as a result of Prollenium’s infringement of the ’475 Patent. Considering the

 balance of hardships between Allergan and Prollenium, an injunction is warranted because the

 hardships that would be imposed upon Prollenium by issuance of an injunction are less than

 those faced by Allergan should an injunction not issue. The public interest would also be served

 by issuance of an injunction. Prollenium’s infringement of the ’475 Patent has also caused

 damages in an amount to be determined at trial.

                                           COUNT II
                    (Infringement of the ’795 Patent Under 35 U.S.C. §271)

        68.     Allergan incorporates fully herein paragraphs 1 to 67 as set forth above.

        69.     Prollenium has been and is directly infringing the claims of the ’795 Patent,

 literally and/or under the doctrine of equivalents, by making, using, offering to sell and/or selling

 within the United States, and/or importing into the United States, the Accused Products.

        70.     On information and belief, Prollenium has induced, and continues to induce,

 infringement of the ’795 Patent by actively encouraging customers or healthcare providers to use

 the Accused Products in the United States with knowledge that such use would infringe the ’795

 Patent. On information and belief, those customers or healthcare providers in fact infringe the




                                                  12
Case 1:19-cv-00126-CFC-SRF Document 5 Filed 02/26/19 Page 13 of 21 PageID #: 75



 ’795 Patent by using the Accused Products in the United States. Prollenium has engaged in

 those activities with knowledge of the ’795 Patent and specific intent to infringe that patent.

        71.     Prollenium does not have a license to practice the subject matter claimed by the

 ’795 Patent. Prollenium does not have any other authority to practice the subject matter claimed

 by the ’795 Patent.

        72.     Upon information and belief, Prollenium has been aware of the ’795 Patent at all

 relevant times. Upon information and belief, Prollenium has been aware of the ’795 Patent since

 at least December 17, 2018.

        73.     Upon information and belief, Prollenium has willfully infringed the ’795 Patent.

 Prollenium’s willful infringement of the ’795 Patent renders this an exceptional case pursuant to

 35 U.S.C. § 285.

        74.     As a result of Prollenium’s infringement of the ’795 Patent, Allergan has suffered

 and will continue to suffer damage including but not limited to monetary damages. Allergan is

 entitled to recover from Prollenium the damages adequate to compensate for such infringement,

 which have yet to be determined.

        75.     Prollenium’s acts of infringement have caused and will continue to cause

 irreparable harm to Allergan unless and until enjoined by this Court. The remedies available at

 law to Allergan are inadequate to address the injuries that Allergan has suffered and will

 continue to suffer as a result of Prollenium’s infringement of the ’795 Patent. Considering the

 balance of hardships between Allergan and Prollenium, an injunction is warranted because the

 hardships that would be imposed upon Prollenium by issuance of an injunction are less than

 those faced by Allergan should an injunction not issue. The public interest would also be served




                                                  13
Case 1:19-cv-00126-CFC-SRF Document 5 Filed 02/26/19 Page 14 of 21 PageID #: 76



 by issuance of an injunction. Prollenium’s infringement of the ’795 Patent has also caused

 damages in an amount to be determined at trial.

                                           COUNT III
                    (Infringement of the ’676 Patent Under 35 U.S.C. §271)

        76.     Allergan incorporates fully herein paragraphs 1 to 75 as set forth above.

        77.     Prollenium has been and is directly infringing the claims of the ’676 Patent,

 literally and/or under the doctrine of equivalents, by making, using, offering to sell and/or selling

 within the United States, and/or importing into the United States, the Accused Products.

        78.     On information and belief, Prollenium has induced, and continues to induce,

 infringement of the ’676 Patent by actively encouraging customers or healthcare providers to use

 the Accused Products in the United States with knowledge that such use would infringe the ’676

 Patent. On information and belief, those customers or healthcare providers in fact infringe the

 ’676 Patent by using the Accused Products in the United States. Prollenium has engaged in

 those activities with knowledge of the ’676 Patent and specific intent to infringe that patent.

        79.     Prollenium does not have a license to practice the subject matter claimed by the

 ’676 Patent. Prollenium does not have any other authority to practice the subject matter claimed

 by the ’676 Patent.

        80.     Upon information and belief, Prollenium has been aware of the ’676 Patent at all

 relevant times. Upon information and belief, Prollenium has been aware of the ’676 Patent since

 at least December 17, 2018.

        81.     Upon information and belief, Prollenium has willfully infringed the ’676 Patent.

 Prollenium’s willful infringement of the ’676 Patent renders this an exceptional case pursuant to

 35 U.S.C. § 285.




                                                  14
Case 1:19-cv-00126-CFC-SRF Document 5 Filed 02/26/19 Page 15 of 21 PageID #: 77



        82.     As a result of Prollenium’s infringement of the ’676 Patent, Allergan has suffered

 and will continue to suffer damage including but not limited to monetary damages. Allergan is

 entitled to recover from Prollenium the damages adequate to compensate for such infringement,

 which have yet to be determined.

        83.     Prollenium’s acts of infringement have caused and will continue to cause

 irreparable harm to Allergan unless and until enjoined by this Court. The remedies available at

 law to Allergan are inadequate to address the injuries that Allergan has suffered and will

 continue to suffer as a result of Prollenium’s infringement of the ’676 Patent. Considering the

 balance of hardships between Allergan and Prollenium, an injunction is warranted because the

 hardships that would be imposed upon Prollenium by issuance of an injunction are less than

 those faced by Allergan should an injunction not issue. The public interest would also be served

 by issuance of an injunction. Prollenium’s infringement of the ’676 Patent has also caused

 damages in an amount to be determined at trial.

                                           COUNT IV
                    (Infringement of the ’519 Patent Under 35 U.S.C. §271)

        84.     Allergan incorporates fully herein paragraphs 1 to 83 as set forth above.

        85.     Prollenium has been and is directly infringing the claims of the ’519 Patent,

 literally and/or under the doctrine of equivalents, by making, using, offering to sell and/or selling

 within the United States, and/or importing into the United States, the Accused Products.

        86.     On information and belief, Prollenium has induced, and continues to induce,

 infringement of the ’519 Patent by actively encouraging customers or healthcare providers to use

 the Accused Products in the United States with knowledge that such use would infringe the ’519

 Patent. On information and belief, those customers or healthcare providers in fact infringe the




                                                  15
Case 1:19-cv-00126-CFC-SRF Document 5 Filed 02/26/19 Page 16 of 21 PageID #: 78



 ’519 Patent by using the Accused Products in the United States. Prollenium has engaged in

 those activities with knowledge of the ’519 Patent and specific intent to infringe that patent.

        87.     Prollenium does not have a license to practice the subject matter claimed by the

 ’519 Patent. Prollenium does not have any other authority to practice the subject matter claimed

 by the ’519 Patent.

        88.     Upon information and belief, Prollenium has been aware of the ’519 Patent at all

 relevant times. Upon information and belief, Prollenium has been aware of the ’519 Patent since

 at least December 17, 2018.

        89.     Upon information and belief, Prollenium has willfully infringed the ’519 Patent.

 Prollenium’s willful infringement of the ’519 Patent renders this an exceptional case pursuant to

 35 U.S.C. § 285.

        90.     As a result of Prollenium’s infringement of the ’519 Patent, Allergan has suffered

 and will continue to suffer damage including but not limited to monetary damages. Allergan is

 entitled to recover from Prollenium the damages adequate to compensate for such infringement,

 which have yet to be determined.

        91.     Prollenium’s acts of infringement have caused and will continue to cause

 irreparable harm to Allergan unless and until enjoined by this Court. The remedies available at

 law to Allergan are inadequate to address the injuries that Allergan has suffered and will

 continue to suffer as a result of Prollenium’s infringement of the ’519 Patent. Considering the

 balance of hardships between Allergan and Prollenium, an injunction is warranted because the

 hardships that would be imposed upon Prollenium by issuance of an injunction are less than

 those faced by Allergan should an injunction not issue. The public interest would also be served




                                                  16
Case 1:19-cv-00126-CFC-SRF Document 5 Filed 02/26/19 Page 17 of 21 PageID #: 79



 by issuance of an injunction. Prollenium’s infringement of the ’519 Patent has also caused

 damages in an amount to be determined at trial.

                                           COUNT V
                    (Infringement of the ’013 Patent Under 35 U.S.C. §271)

        92.     Allergan incorporates fully herein paragraphs 1 to 91 as set forth above.

        93.     Prollenium has been and is directly infringing the claims of the ’013 Patent,

 literally and/or under the doctrine of equivalents, by making, using, offering to sell and/or selling

 within the United States, and/or importing into the United States, the Accused Products.

        94.     On information and belief, Prollenium has induced, and continues to induce,

 infringement of the ’013 Patent by actively encouraging customers or healthcare providers to use

 the Accused Products in the United States with knowledge that such use would infringe the ’013

 Patent. On information and belief, those customers or healthcare providers in fact infringe the

 ’013 Patent by using the Accused Products in the United States. Prollenium has engaged in

 those activities with knowledge of the ’013 Patent and specific intent to infringe that patent.

        95.     Prollenium does not have a license to practice the subject matter claimed by the

 ’013 Patent. Prollenium does not have any other authority to practice the subject matter claimed

 by the ’013 Patent.

        96.     Upon information and belief, Prollenium has been aware of the ’013 Patent at all

 relevant times. Upon information and belief, Prollenium has been aware of the ’013 Patent since

 at least December 17, 2018.

        97.     Upon information and belief, Prollenium has willfully infringed the ’013 Patent.

 Prollenium’s willful infringement of the ’013 Patent renders this an exceptional case pursuant to

 35 U.S.C. § 285.




                                                  17
Case 1:19-cv-00126-CFC-SRF Document 5 Filed 02/26/19 Page 18 of 21 PageID #: 80



        98.     As a result of Prollenium’s infringement of the ’013 Patent, Allergan has suffered

 and will continue to suffer damage including but not limited to monetary damages. Allergan is

 entitled to recover from Prollenium the damages adequate to compensate for such infringement,

 which have yet to be determined.

        99.     Prollenium’s acts of infringement have caused and will continue to cause

 irreparable harm to Allergan unless and until enjoined by this Court. The remedies available at

 law to Allergan are inadequate to address the injuries that Allergan has suffered and will

 continue to suffer as a result of Prollenium’s infringement of the ’013 Patent. Considering the

 balance of hardships between Allergan and Prollenium, an injunction is warranted because the

 hardships that would be imposed upon Prollenium by issuance of an injunction are less than

 those faced by Allergan should an injunction not issue. The public interest would also be served

 by issuance of an injunction. Prollenium’s infringement of the ’013 Patent has also caused

 damages in an amount to be determined at trial.

                                           COUNT VI
                    (Infringement of the ’322 Patent Under 35 U.S.C. §271)

        100.    Allergan incorporates fully herein paragraphs 1 to 99 as set forth above.

        101.    Prollenium has been and is directly infringing the claims of the ’322 Patent,

 literally and/or under the doctrine of equivalents, by making, using, offering to sell and/or selling

 within the United States, and/or importing into the United States, the Accused Products.

        102.    On information and belief, Prollenium has induced, and continues to induce,

 infringement of the ’322 Patent by actively encouraging customers or healthcare providers to use

 the Accused Products in the United States with knowledge that such use would infringe the ’322

 Patent. On information and belief, those customers or healthcare providers in fact infringe the




                                                  18
Case 1:19-cv-00126-CFC-SRF Document 5 Filed 02/26/19 Page 19 of 21 PageID #: 81



 ’322 Patent by using the Accused Products in the United States. Prollenium has engaged in

 those activities with knowledge of the ’322 Patent and specific intent to infringe that patent.

        103.    Prollenium does not have a license to practice the subject matter claimed by the

 ’322 Patent. Prollenium does not have any other authority to practice the subject matter claimed

 by the ’322 Patent.

        104.    Upon information and belief, Prollenium has been aware of the ’322 Patent at all

 relevant times. Upon information and belief, Prollenium has been aware of the ’322 Patent since

 at least December 17, 2018.

        105.    Upon information and belief, Prollenium has willfully infringed the ’322 Patent.

 Prollenium’s willful infringement of the ’322 Patent renders this an exceptional case pursuant to

 35 U.S.C. § 285.

        106.    As a result of Prollenium’s infringement of the ’322 Patent, Allergan has suffered

 and will continue to suffer damage including but not limited to monetary damages. Allergan is

 entitled to recover from Prollenium the damages adequate to compensate for such infringement,

 which have yet to be determined.

        107.    Prollenium’s acts of infringement have caused and will continue to cause

 irreparable harm to Allergan unless and until enjoined by this Court. The remedies available at

 law to Allergan are inadequate to address the injuries that Allergan has suffered and will

 continue to suffer as a result of Prollenium’s infringement of the ’322 Patent. Considering the

 balance of hardships between Allergan and Prollenium, an injunction is warranted because the

 hardships that would be imposed upon Prollenium by issuance of an injunction are less than

 those faced by Allergan should an injunction not issue. The public interest would also be served




                                                  19
Case 1:19-cv-00126-CFC-SRF Document 5 Filed 02/26/19 Page 20 of 21 PageID #: 82



 by issuance of an injunction. Prollenium’s infringement of the ’322 Patent has also caused

 damages in an amount to be determined at trial.

                                     JURY TRIAL DEMAND

          Pursuant to Federal Rule of Civil Procedure 38(b), Allergan hereby demands a trial by

 jury on all issues so triable.

                                     PRAYER FOR RELIEF

          Allergan respectfully requests that this Court enter judgment and provide relief as

 follows:

          a.     Adjudging that Prollenium has directly infringed the ’475, ’795, ’676, ’519, ’013,

 and ’322 Patents;

          b.     Adjudging that Prollenium has induced infringement of the ’475, ’795, ’676,

 ’519, ’013, and ’322 Patents;

          c.     Permanently enjoining Prollenium, and its respective officers, agents, servants,

 employees, attorneys, and all persons in active concert or participation with any of them directly

 or indirectly, from making, using, offering for sale and/or selling within the United States, and/or

 importing into the United States, the Accused Products and any products that infringe or induce

 the infringement of the ’475, ’795, ’676, ’519, ’013, and ’322 Patents prior to the expiration of

 those patents, including any extensions;

          d.     Awarding Allergan damages from Prollenium in amounts sufficient to

 compensate it for Prollenium’s infringement of the ’475, ’795, ’676, ’519, ’013, and ’322

 Patents, together with prejudgment and post judgment interest and costs, pursuant to 35 U.S.C.

 § 284;

          e.     Ordering that Prollenium to account for additional damages for any and all

 periods of infringement not included in the damages awarded by the Court or jury, including


                                                 20
Case 1:19-cv-00126-CFC-SRF Document 5 Filed 02/26/19 Page 21 of 21 PageID #: 83



 specifically any time periods between any order or verdict awarding damages and entry of final

 judgment;

        f.      Adjudging that Prollenium has willfully infringed the ’475, ’795, ’676, ’519,

 ’013, and ’322 Patents and trebling the damages awarded for Prollenium’s infringement pursuant

 to 35 U.S.C. § 284;

        g.      Declaring that this is an exceptional case under 35 U.S.C. § 285, and Allergan be

 awarded reasonable attorneys’ fees and costs incurred in this action;

        h.      Awarding Allergan such other equitable or legal relief as the Court may deem just

 and proper.

                                                   MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                                   /s/ Jack B. Blumenfeld

                                                   Jack B. Blumenfeld (#1014)
                                                   Jeremy A. Tigan (#5239)
                                                   1201 North Market Street
                                                   P.O. Box 1347
 OF COUNSEL:                                       Wilmington, DE 19899
                                                   (302) 658-9200
 Gary E. Hood                                      jblumenfeld@mnat.com
 Mark T. Deming                                    jtigan@mnat.com
 Randal S. Alexander
 Enes Ovcina                                       Attorneys for Plaintiffs Allergan USA, Inc. and
 POLSINELLI PC                                     Allergan Industrie SAS
 150 North Riverside Plaza, Suite 3000
 Chicago, IL 60601
 (312) 819-1900

 February 26, 2019




                                                 21
